 



Exhibit 10.5
EXECUTION VERSION
SECURITY AGREEMENT
dated as of May 23, 2007
between
EACH OF THE GRANTORS PARTY HERETO
and
THE BANK OF NOVA SCOTIA,
as Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
SECTION 1. DEFINITIONS; GRANT OF SECURITY
    1  
1.1 General Definitions
    1  
1.2 Definitions; Interpretation
    7  
 
       
SECTION 2. GRANT OF SECURITY
    7  
2.1 Grant of Security
    8  
2.2 Certain Limited Exclusions
    8  
 
       
SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE
    9  
3.1 Security for Obligations
    9  
3.2 Continuing Liability Under Collateral
    9  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS
    9  
4.1 Generally
    9  
4.2 Receivables
    11  
4.3 Investment Related Property
    13  
4.4 Material Contracts
    15  
4.5 Intellectual Property
    16  
4.6 Commercial Tort Claims
    19  
 
       
SECTION 5. FURTHER ASSURANCES; ADDITIONAL GRANTORS
    19  
5.1 Further Assurances
    19  
5.2 Additional Grantors
    20  
 
       
SECTION 6. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT
    20  
6.1 Power of Attorney
    20  
6.2 No Duty on the Part of Collateral Agent or Secured Parties
    21  
 
       
SECTION 7. REMEDIES
    21  
7.1 Generally
    21  
7.2 Application of Proceeds
    23  
7.3 Sales on Credit
    23  
7.4 Deposit Accounts
    23  
7.5 Intellectual Property
    23  
7.6 Cash Proceeds
    24  
 
       
SECTION 8. COLLATERAL AGENT
    24  
 
       
SECTION 9. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS
    25  
 
       
SECTION 10. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM
    26  
 
       
SECTION 11. MISCELLANEOUS
    27  

SCHEDULE 4.1 — GENERAL INFORMATION
SCHEDULE 4.3 — INVESTMENT RELATED PROPERTY

i



--------------------------------------------------------------------------------



 



SCHEDULE 4.5 — INTELLECTUAL PROPERTY — EXCEPTIONS
SCHEDULE 4.6 — COMMERCIAL TORT CLAIMS
EXHIBIT A — PLEDGE SUPPLEMENT
EXHIBIT B — DEPOSIT ACCOUNT CONTROL AGREEMENT
EXHIBIT C — TRADEMARK SECURITY AGREEMENT

ii



--------------------------------------------------------------------------------



 



          This SECURITY AGREEMENT, dated as of May 23, 2007 (this “Agreement”),
between EACH OF THE UNDERSIGNED (other than the Collateral Agent (as herein
defined)), whether as an original signatory hereto or as an Additional Grantor
(as herein defined) (each, a “Grantor”), and THE BANK OF NOVA SCOTIA, as
collateral agent for the Secured Parties (as herein defined) (in such capacity
as collateral agent, the “Collateral Agent”).
RECITALS:
     WHEREAS, reference is made to that certain Credit and Guaranty Agreement,
dated as of the date hereof (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among Las
Vegas Sands, LLC (“Company”), certain subsidiaries of Company, the lenders party
thereto from time to time (the “Lenders”), Goldman Sachs Credit Partners L.P.,
Lehman Brothers Inc. and Citigroup Global Markets Inc., as joint lead arrangers,
joint bookrunners and syndication agents, The Bank of Nova Scotia, as
administrative agent and Collateral Agent, and JPMorgan Chase Bank, N.A., as
documentation agent;
     WHEREAS, subject to the terms and conditions of the Credit Agreement,
certain Grantors may enter into one or more Hedging Agreements with one or more
Lender Counterparties;
     WHEREAS, in consideration of the extensions of credit and other
accommodations of Lenders and Lender Counterparties as set forth in the Credit
Agreement and the Hedging Agreements, respectively, each Grantor has agreed to
secure such Grantor’s obligations under the Credit Documents and the Hedging
Agreements as set forth herein;
     WHEREAS, Las Vegas Sands Corp. (“LVSC”), the direct parent of Company,
entered into that certain Indenture, dated as of February 10, 2005, as
supplemented by Supplemental Indentures, dated as of February 22, 2005 and May
___, 2007 (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “LVSC Notes Indenture”), among LVSC, the subsidiary
guarantors party thereto and U.S. Bank National Association, as trustee (the
“LVSC Notes Indenture Trustee”); and
     WHEREAS, pursuant to the equal and ratable provisions set forth in the LVSC
Notes Indenture, the security interests granted herein in favor of the secured
parties in respect of the Credit Agreement will be pari passu with the security
interests granted herein in favor of the holders of LVSC Notes.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, each Grantor and the Collateral Agent
agree as follows:
SECTION 1. DEFINITIONS; GRANT OF SECURITY.
     1.1 General Definitions. In this Agreement, the following terms shall have
the following meanings:
          “Account Debtor” shall mean each Person who is obligated on a
Receivable or any Supporting Obligation related thereto.
          “Additional Grantors” shall have the meaning assigned in Section 5.3.
          “Agreement” shall have the meaning set forth in the preamble.

 



--------------------------------------------------------------------------------



 



          “Assigned Agreements” shall mean all agreements and contracts to which
such Grantor is a party as of the date hereof, or to which such Grantor becomes
a party after the date hereof, including, without limitation, each Material
Contract, as each such agreement may be amended, supplemented or otherwise
modified from time to time.
          “Bankruptcy Code” shall mean Title 11 of the United States Code
entitled “Bankruptcy”, as now and hereafter in effect, or any successor statute.
          “Cash Proceeds” shall have the meaning assigned in Section 7.6.
          “Chattel Paper” shall mean all “chattel paper” as defined in Article 9
of the UCC, including, without limitation, “electronic chattel paper” or
“tangible chattel paper”, as each term is defined in Article 9 of the UCC.
          “Collateral” shall have the meaning assigned in Section 2.1.
          “Collateral Account” shall mean any account established by the
Collateral Agent.
          “Collateral Agent” shall have the meaning set forth in the preamble.
          “Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.
          “Collateral Support” shall mean all property (real or personal)
assigned, hypothecated or otherwise securing any Collateral and shall include
any security agreement or other agreement granting a lien or security interest
in such real or personal property.
          “Commercial Tort Claims” shall mean all “commercial tort claims” as
defined in Article 9 of the UCC, including, without limitation, all commercial
tort claims listed on Schedule 4.6 (as such schedule may be amended or
supplemented from time to time).
          “Commodities Accounts” (i) shall mean all “commodity accounts” as
defined in Article 9 of the UCC and (ii) shall include, without limitation, all
of the accounts listed on Schedule 4.3 under the heading “Commodities Accounts”
(as such schedule may be amended or supplemented from time to time).
          “Company” shall have the meaning set forth in the recitals.
          “Copyright Licenses” shall mean any and all agreements providing for
the granting of any right in or to Copyrights (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 4.5(B) (as such schedule may be amended or supplemented from time
to time).
          “Copyrights” shall mean all United States and foreign copyrights
(including European Community designs), including but not limited to copyrights
in software and databases, and all Mask Works (as defined under 17 U.S.C. 901 of
the U.S. Copyright Act), whether registered or unregistered, and, with respect
to any and all of the foregoing: (i) all registrations

2



--------------------------------------------------------------------------------



 



and applications therefor including, without limitation, the registrations and
applications referred to in Schedule 4.5(A) (as such schedule may be amended or
supplemented from time to time), (ii) all extensions and renewals thereof,
(iii) all rights corresponding thereto throughout the world, (iv) all rights to
sue for past, present and future infringements thereof, and (v) all Proceeds of
the foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages and proceeds of suit.
          “Credit Agreement” shall have the meaning set forth in the recitals.
          “Credit Obligations” shall mean all obligations of every nature of
each Grantor from time to time owed to the Agents, the Lenders and the Lender
Counterparties or any of them under any Credit Document and all extensions and
renewals thereof, (including, without limitation, with respect to a Hedging
Agreement, obligations owed thereunder to any person who was a Lender or an
Affiliate of a Lender at the time such Hedging Agreement was entered into),
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such Grantor, would have accrued on any
Credit Obligation, whether or not a claim is allowed against such Grantor for
such interest in the related bankruptcy proceeding), reimbursement of amounts
drawn under letters of credit, payments for early termination of Hedging
Agreements, fees, expenses, indemnification or otherwise.
          “Credit Secured Parties” shall mean the Agents, Lenders and the Lender
Counterparties and shall include, without limitation, all former Agents, Lenders
and Lender Counterparties to the extent that any Credit Obligations owing to
such Persons were incurred while such Persons were Agents, Lenders or Lender
Counterparties and such Credit Obligations have not been paid or satisfied in
full.
          “Deposit Accounts” (i) shall mean all “deposit accounts” as defined in
Article 9 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.3 under the heading “Deposit Accounts” (as such
schedule may be amended or supplemented from time to time).
          “Equipment” shall mean: (i) all “equipment” as defined in Article 9 of
the UCC, (ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
UCC) and (iii) all accessions or additions thereto, all parts thereof, whether
or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing, including any fixtures.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.
          “Event of Default” shall have the meaning set forth in the Credit
Agreement.
          “General Intangibles” (i) shall mean all “general intangibles” as
defined in Article 9 of the UCC, including “payment intangibles” also as defined
in Article 9 of the UCC and (ii) shall include, without limitation, all interest
rate or currency protection or hedging arrangements, all tax refunds, all
licenses, permits, concessions and authorizations, all Assigned Agreements (in
each case, regardless of whether characterized as general intangibles under the
UCC).

3



--------------------------------------------------------------------------------



 



          “Goods” (i) shall mean all “goods” as defined in Article 9 of the UCC
and (ii) shall include, without limitation, all Inventory and Equipment (in each
case, regardless of whether characterized as goods under the UCC).
          “Grantors” shall have the meaning set forth in the preamble.
          “Insurance” shall mean (i) all insurance policies covering any or all
of the Collateral (regardless of whether the Collateral Agent is the loss payee
thereof but subject to Section 2.2) and (ii) any key man life insurance policies
(other than workers’ compensation policies and policies covering the life or
health of security guards of Sheldon G. Adelson).
          “Intellectual Property” shall mean, collectively, the Copyrights, the
Copyright Licenses, the Patents, the Patent Licenses, the Trademarks, the
Trademark Licenses, the Trade Secrets, and the Trade Secret Licenses.
          “Inventory” shall mean (i) all “inventory” as defined in Article 9 of
the UCC and (ii) all goods held for sale or lease or to be furnished under
contracts of service or so leased or furnished, all raw materials, work in
process, finished goods, and materials used or consumed in the manufacture,
packing, shipping, advertising, selling, leasing, furnishing or production of
such inventory or otherwise used or consumed in any Grantor’s business; all
goods in which any Grantor has an interest in mass or a joint or other interest
or right of any kind; and all goods which are returned to or repossessed by any
Grantor, all computer programs embedded in any goods and all accessions thereto
and products thereof (in each case, regardless of whether characterized as
inventory under the UCC).
          “Investment Accounts” shall mean the Collateral Account, Securities
Accounts, Commodities Accounts and Deposit Accounts.
          “Investment Related Property” shall mean all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Debt, the Investment Accounts and certificates of deposit.
          “Lender” shall have the meaning set forth in the recitals.
          “Lender Counterparty” shall mean each Lender or Agent or any Affiliate
of a Lender or Agent counterparty to a Hedging Agreement including, without
limitation, each such Affiliate that enters into a joinder agreement with the
Collateral Agent.
          “LVSC Notes Indenture Trustee” shall have the meaning set forth in the
recitals.
          “LVSC Notes Obligations” shall mean all obligations of every nature of
Grantors from time to time arising out of or in connection with the LVSC Notes,
the LVSC Notes Indenture and the other LVSC Notes Documents and all extensions
and renewals thereof, whether for principal, interest (including, interest that,
but for the filing of a petition in bankruptcy with respect to such Grantor,
would accrue on such obligations at the contract rate whether or not a claim is
allowed against such Grantor for such interest in the related bankruptcy
proceeding), payments for early termination, fees, expenses, indemnification or
otherwise.
          “LVSC Notes Secured Parties” shall mean the holders of LVSC Notes and
the LVSC Notes Indenture Trustee.

4



--------------------------------------------------------------------------------



 



          “Material Intellectual Property” shall have the meaning assigned in
Section 4.5.
          “Non-Assignable Contract” shall mean any agreement, contract or
license to which any Grantor is a party that by its terms purports to restrict
or prevent the assignment or granting of a security interest therein (either by
its terms or by any federal or state statutory prohibition or otherwise
irrespective of whether such prohibition or restriction is enforceable under
Section 9-406 through 409 of the UCC).
          “Obligations” shall mean, collectively, the Credit Obligations and the
LVSC Notes Obligations.
          “On-Site Cash” means amounts held in cash at any casino owned or
operated by any Credit Party in connection with and necessary for the ordinary
course operations of such casino, as reasonably certified by Borrower, which
amounts shall not exceed (i) $35,000,000 for the casino at the Venetian
Facility; plus (ii) from and after the Palazzo Opening Date, $35,000,000 for the
casino located at the Palazzo Site, plus (iii) from and after the Opening Date
of any other casino owned or operated by a Credit Party, $35,000,000; provided
that the foregoing limits may be increased with the consent of the
Administrative Agent (such consent not to be unreasonably withheld) either
(x) concurrently with any increase in the size of gaming areas or number of
tables located at the applicable casino, or (y) whenever the Company believes
such an increase is advisable (including as a result of any legal requirements).
          “Owned Intellectual Property” shall have the meaning assigned in
Section 4.5.
          “Patent Licenses” shall mean all agreements providing for the granting
of any right in or to Patents (whether such Grantor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in
Schedule 4.5(B) (as such schedule may be amended or supplemented from time to
time).
          “Patents” shall mean all United States and foreign patents and
certificates of invention, or similar industrial property rights, and
applications for any of the foregoing, including, but not limited to: (i) each
patent and patent application referred to in Schedule 4.5(A) hereto (as such
schedule may be amended or supplemented from time to time), (ii) all reissues,
divisions, continuations, continuations-in-part, extensions, renewals, and
reexaminations thereof, (iii) all rights corresponding thereto throughout the
world, (iv) all inventions and improvements described therein, (v) all rights to
sue for past, present and future infringements thereof, and (vi) all Proceeds of
the foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages, and proceeds of suit.
          “Person” shall mean and include natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governmental authorities.
          “Pledge Supplement” shall mean any supplement to this agreement in
substantially the form of Exhibit A.
          “Pledged Debt” shall mean all Indebtedness owed to any Grantor,
including, without limitation, all Indebtedness described on Schedule 4.3(A)
under the heading “Pledged

5



--------------------------------------------------------------------------------



 



Debt” (as such schedule may be amended or supplemented from time to time),
issued by the obligors named therein, the instruments evidencing such
Indebtedness, and all interest, cash, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such Indebtedness.
          “Proceeds” shall mean: (i) all “proceeds” as defined in Article 9 of
the UCC, (ii) payments or distributions made with respect to any Investment
Related Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.
          “Receivables” shall mean all rights to payment, whether or not earned
by performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.
          “Receivables Records” shall mean (i) all original copies of all
documents, instruments or other writings or electronic records or other Records
evidencing the Receivables, (ii) all books, correspondence, credit or other
files, Records, ledger sheets or cards, invoices, and other papers relating to
Receivables, including, without limitation, all tapes, cards, computer tapes,
computer discs, computer runs, record keeping systems and other papers and
documents relating to the Receivables, whether in the possession or under the
control of Grantor or any computer bureau or agent from time to time acting for
Grantor or otherwise, (iii) all evidences of the filing of financing statements
and the registration of other instruments in connection therewith, and
amendments, supplements or other modifications thereto, notices to other
creditors or secured parties, and certificates, acknowledgments, or other
writings, including, without limitation, lien search reports, from filing or
other registration officers, (iv) all credit information, reports and memoranda
relating thereto and (v) all other written or nonwritten forms of information
related in any way to the foregoing or any Receivable.
          “Securities Accounts” (i) shall mean all “securities accounts” as
defined in Article 8 of the UCC and (ii) shall include, without limitation, all
of the accounts listed on Schedule 4.4(A) under the heading “Securities
Accounts” (as such schedule may be amended or supplemented from time to time).
          “Secured Obligations” shall have the meaning assigned in Section 3.1.
          “Secured Parties” shall mean, collectively, the Credit Secured Parties
and LVSC Notes Secured Parties.
          “Tax Code” shall mean the United States Internal Revenue Code of 1986,
as amended from time to time.
          “Trademark Licenses” shall mean any and all agreements providing for
the granting of any right in or to Trademarks (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 4.5(B) (as such schedule may be amended or supplemented from time
to time).

6



--------------------------------------------------------------------------------



 



          “Trademarks” shall mean all United States and foreign trademarks,
trade names, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, all registrations and applications for any of the
foregoing including, but not limited to: (i) the registrations and applications
referred to in Schedule 4.5(A) (as such schedule may be amended or supplemented
from time to time), (ii) all extensions or renewals of any of the foregoing,
(iii) all of the goodwill of the business connected with the use of and
symbolized by the foregoing, (iv) the right to sue for past, present and future
infringement or dilution of any of the foregoing or for any injury to goodwill,
and (v) all Proceeds of the foregoing, including, without limitation, license
fees, royalties, income, payments, claims, damages, and proceeds of suit.
          “Trade Secret Licenses” shall mean any and all agreements providing
for the granting of any right in or to Trade Secrets (whether such Grantor is
licensee or licensor thereunder) including, without limitation, each agreement
referred to in Schedule 4.5(B) (as such schedule may be amended or supplemented
from time to time).
          “Trade Secrets” shall mean all trade secrets and all other
confidential or proprietary information and know-how whether or not such Trade
Secret has been reduced to a writing or other tangible form, including but not
limited to: (i) the right to sue for past, present and future misappropriation
or other violation of any Trade Secret, and (ii) all Proceeds of the foregoing,
including, without limitation, license fees, royalties, income, payments,
claims, damages, and proceeds of suit.
          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the State of New York or, when the context implies, the Uniform
Commercial Code as in effect from time to time in any other applicable
jurisdiction.
          “United States” shall mean the United States of America.
     1.2 Definitions; Interpretation. All capitalized terms used herein
(including the preamble and recitals hereto) and not otherwise defined herein
shall have the meanings ascribed thereto in the Credit Agreement or, if not
defined therein, in the UCC. References to “Sections,” “Exhibits” and
“Schedules” shall be to Sections, Exhibits and Schedules, as the case may be, of
this Agreement unless otherwise specifically provided. Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not nonlimiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. If any conflict or inconsistency
exists between this Agreement and the Credit Agreement, the Credit Agreement
shall govern. All references herein to provisions of the UCC shall include all
successor provisions under any subsequent version or amendment to any Article of
the UCC.
SECTION 2. GRANT OF SECURITY.

7



--------------------------------------------------------------------------------



 



     2.1 Grant of Security. Subject to compliance with applicable Nevada Gaming
Laws and Pennsylvania Gaming Laws, each Grantor hereby grants to the Collateral
Agent, on behalf of all Secured Parties, a security interest in and continuing
lien on all of such Grantor’s right, title and interest in, to the following, in
each case whether now owned or existing or hereafter acquired or arising and
wherever located (all of which being hereinafter collectively referred to as the
“Collateral”):
          (a) Accounts;
          (b) Chattel Paper;
          (c) Documents;
          (d) General Intangibles;
          (e) Goods;
          (f) Instruments;
          (g) Insurance;
          (h) Intellectual Property;
          (i) Investment Related Property;
          (j) Letter of Credit Rights;
          (k) Money;
          (l) Receivables and Receivable Records;
          (m) Commercial Tort Claims;
          (n) to the extent not otherwise included above, all Collateral
Records, Collateral Support and Supporting Obligations relating to any of the
foregoing; and
          (o) to the extent not otherwise included above, all Proceeds,
products, accessions, rents and profits of or in respect of any of the
foregoing.
     2.2 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Collateral include or the security interest
granted under Section 2.1 hereof attach to (a) any property or assets for so
long as such property or assets are subject to a Lien permitted under
Sections 6.2(n), (u), (r), (s) or (y) of the Credit Agreement (in the case of
assets subject to Liens under Sections 6.2(r) or (s), to the extent the
documents granting or governing such Liens or the Indebtedness secured thereby
would prohibit the granting of a security interest hereunder); (b) any Equipment
to the extent such Grantor’s interest therein may not be assigned or a security
interest therein may not be granted; (c) any lease, license, contract, property
rights or agreement or other general intangible to which any Grantor is a party
or any of its rights or interests thereunder if and for so long as the grant of
such security interest shall (x) constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of any Grantor
therein or (ii) in a breach or termination pursuant to the terms of, or a
default under, any such lease, license, contract property rights or agreement
(other than to the extent that any such

8



--------------------------------------------------------------------------------



 



term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity), provided, however, that the Collateral shall include and
such security interest shall attach immediately at such time as the condition
causing such abandonment, invalidation or unenforceability shall be remedied and
to the extent severable, shall attach immediately to any portion of such Lease,
license, contract, property rights or agreement that does not result in any of
the consequences specified in (i) or (ii) above or (y) require any consent to
assignment which has not been obtained; (d) any Equity Interests of Company,
Interface, any of their Subsidiaries or any other Person held by Company,
Interface or any of their Subsidiaries or any related partnership agreements,
membership agreements, operating agreements, joint venture agreements or any
similar agreements; (e) any assets which if pledged, hypothecated or given as
collateral security would require any Grantor to seek approval of any Nevada
Gaming Authority or Pennsylvania Gaming Authority of the pledge, hypothecation
or collateralization, or require the Collateral Agent or any other Secured Party
to be licensed, qualified or found suitable by an applicable Nevada Gaming
Authority or Pennsylvania Gaming Authority; (f) the Harrah’s Shared Garage
Lease; and (g) any United States intent-to-use trademark application prior to
the filing and acceptance of a statement of use or an amendment to allege use in
connection therewith.
SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.
     3.1 Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Obligations with respect to every Grantor (the “Secured Obligations").
     3.2 Continuing Liability Under Collateral. Notwithstanding anything herein
to the contrary, (i) each Grantor shall remain liable for all obligations under
the Collateral and nothing contained herein is intended or shall be a delegation
of duties to the Collateral Agent or any Secured Party, (ii) each Grantor shall
remain liable under each of the agreements included in the Collateral, to
perform all of the obligations undertaken by it thereunder all in accordance
with and pursuant to the terms and provisions thereof and neither the Collateral
Agent nor any Secured Party shall have any obligation or liability under any of
such agreements by reason of or arising out of this Agreement or any other
document related thereto nor shall the Collateral Agent nor any Secured Party
have any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, and (iii) the
exercise by the Collateral Agent of any of its rights hereunder shall not
release any Grantor from any of its duties or obligations under the contracts
and agreements included in the Collateral.
SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS.
     4.1 Generally.
          (a) Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date, that:

9



--------------------------------------------------------------------------------



 



          (i) except as otherwise permitted by the Credit Agreement and the LVSC
Notes Indenture, it owns the Collateral purported to be owned by it or otherwise
has the rights it purports to have in each item of Collateral and, as to all
Collateral whether now existing or hereafter acquired, will continue to own or
have such rights in each item of the Collateral, in each case free and clear of
any and all Liens, rights or claims of all other Persons, other than Permitted
Liens;
          (ii) the full legal name of such Grantor is as set forth on
Schedule 4.1(A) and it has not done in the last five (5) years, and does not do,
business under any other name (including any trade name or fictitious business
name) except for those names set forth on Schedule 4.1(B) (as such schedule may
be amended or supplemented from time to time without the consent of any party
hereto);
          (iii) except as provided on Schedule 4.1(C), it has not changed its
name, jurisdiction of organization, chief executive office or principal place of
business or its corporate structure in any way (e.g., by merger, consolidation,
change in corporate form or otherwise) within the past five (5) years;
          (iv) (u) upon the filing of all UCC financing statements naming each
Grantor as “debtor” and the Collateral Agent as “secured party” and describing
the Collateral in the filing offices set forth opposite such Grantor’s name on
Schedule 4.1(D) hereof (as such schedule may be amended or supplemented from
time to time) and other filings delivered by each Grantor, (v) upon delivery of
all Instruments, Chattel Paper, money and Pledged Debt, (w) upon sufficient
identification of Commercial Tort Claims, (x) upon execution of a control
agreement establishing the Collateral Agent’s “control” (within the meaning of
Section 8-106, 9-106 or 9-104 of the UCC, as applicable) with respect to any
Investment Account, (y) upon consent of the issuer with respect to Letter of
Credit Rights, and (z) to the extent not subject to Article 9 of the UCC, upon
recordation of the security interests granted hereunder in Patents, Trademarks
and Copyrights in the applicable intellectual property registries, including but
not limited to the United States Patent and Trademark Office and the United
States Copyright Office, the security interests granted to the Collateral Agent
hereunder constitute valid and perfected first priority Liens (subject in the
case of priority only to Permitted Liens and to the rights of the United States
government (including any agency or department thereof) with respect to United
States government Receivables) on all of the Collateral to the extent a security
interest in the Collateral can be perfected under Article 9 of the UCC;
          (v) except as set forth on Schedule 4.1(F), all actions and consents,
including all filings, notices, registrations and recordings necessary or
desirable for the exercise by the Collateral Agent of the voting or other rights
provided for in this Agreement or the exercise of remedies in respect of the
Collateral have been made or obtained;
          (vi) except as set forth on Schedule 4.1(F), no authorization,
approval or other action by, and no notice to or filing with, any Governmental
Authority or regulatory body is required for either (i) the pledge or grant by
any Grantor of the Liens purported to be created in favor of the Collateral
Agent hereunder or (ii) the exercise by Collateral Agent of any rights or
remedies in respect of any Collateral (whether specifically granted or created
hereunder or created or provided for by applicable law), except for the filings
contemplated by clause (v) above;

10



--------------------------------------------------------------------------------



 



          (vii) such Grantor has been duly organized as an entity of the type as
set forth opposite such Grantor’s name on Schedule 4.1(A) under the laws of the
jurisdiction as set forth opposite such Grantor’s name on Schedule 4.1(A). Such
Grantor has not filed any certificates of domestication, transfer or continuance
in any other jurisdiction;
          (viii) Schedule 4.3 (as such schedule may be amended or supplemented
from time to time) sets forth under the heading “Pledged Debt” all of the
Pledged Debt owned by any Grantor and as of the date hereof all of such Pledged
Debt is the legal, valid and binding obligation of the issuers thereof and is
not in default and constitutes, among other things, all of the issued and
outstanding intercompany Indebtedness; and
          (ix) all material letters of credit to which such Grantor has rights
are listed on Schedule 4.1(E).
          (b) Covenants and Agreements. Each Grantor hereby covenants and agrees
that:
          (i) except for the security interest created by this Agreement, it
shall not create or suffer to exist any Lien upon or with respect to any of the
Collateral, except Permitted Liens, and such Grantor shall defend the Collateral
against all Persons at any time claiming any interest therein not permitted
under the Credit Documents;
          (ii) unless waived by the Collateral Agent, it shall not change such
Grantor’s name, identity, corporate structure (e.g., by merger, consolidation,
change in corporate form or otherwise) sole place of business (or principal
residence if such Grantor is a natural person), chief executive office, type of
organization or jurisdiction of organization or establish any trade names unless
it shall have (a) notified the Collateral Agent in writing, by executing and
delivering to the Collateral Agent a completed Pledge Supplement, substantially
in the form of Exhibit A attached hereto, together with all Supplements to
Schedules thereto, at least 15 days prior to any such change or establishment,
identifying such new proposed name, identity, corporate structure, sole place of
business (or principal residence if such Grantor is a natural person), chief
executive office, jurisdiction of organization or trade name and providing such
other information in connection therewith as the Collateral Agent may reasonably
request and (b) taken all actions necessary or advisable to maintain the
continuous validity, perfection and the same or better priority of the
Collateral Agent’s security interest in the Collateral intended to be granted
and agreed to hereby;
          (iii) except as permitted by the Credit Documents, it shall not take
or permit any action which could impair the Collateral Agent’s rights in the
Collateral in any material respect; and
          (iv) it shall not sell, transfer or assign any Collateral except as
permitted by the Credit Agreement and the LVSC Notes Indenture.
     4.2 Receivables.
          (a) Representations and Warranties. Each Grantor represents and
warrants on the Closing Date that:

11



--------------------------------------------------------------------------------



 



          (i) as of the date hereof, none of the Account Debtors in respect of
any Receivable in excess of $5,000,000 individually is the government of the
United States, any agency or instrumentality thereof, any state or municipality
or any foreign sovereign. As of the date hereof, no Receivable in excess of
$5,000,000 individually requires the consent of the Account Debtor in respect
thereof in connection with the pledge hereunder, except any consent which has
been obtained; and
          (ii) as of the date hereof, no Receivable is evidenced by, or
constitutes, an Instrument or Chattel Paper which has not been delivered to, or
otherwise subjected to the control of, the Collateral Agent to the extent
required by, and in accordance with Section 4.3(c).
          (b) Covenants and Agreements. Each Grantor hereby covenants and agrees
that:
          (i) it shall keep and maintain at its own cost and expense
satisfactory and complete records of the Receivables;
          (ii) except as otherwise provided in this subsection, each Grantor
shall continue to collect all amounts due or to become due to such Grantor under
the Receivables and any Supporting Obligation. Notwithstanding the foregoing,
the Collateral Agent shall have the right at any time during the continuance of
an Event of Default to notify, or require any Grantor to notify, any Account
Debtor of the Collateral Agent’s security interest in the Receivables and any
Supporting Obligation and, in addition, at any time following the occurrence and
during the continuation of an Event of Default, the Collateral Agent may:
(1) direct the Account Debtors under any Receivables to make payment of all
amounts due or to become due to such Grantor thereunder directly to the
Collateral Agent; (2) notify, or require any Grantor to notify, each Person
maintaining a lockbox or similar arrangement to which Account Debtors under any
Receivables have been directed to make payment to remit all amounts representing
collections on checks and other payment items from time to time sent to or
deposited in such lockbox or other arrangement directly to the Collateral Agent;
and (3) enforce, at the expense of such Grantor, collection of any such
Receivables and to adjust, settle or compromise the amount or payment thereof,
in the same manner and to the same extent as such Grantor might have done. If
the Collateral Agent notifies any Grantor that it has elected to collect the
Receivables in accordance with the preceding sentence, any payments of
Receivables received by such Grantor shall be promptly (and in any event within
five Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Collateral Agent if required, in the Collateral
Account maintained under the sole dominion and control of the Collateral Agent,
and until so turned over, all amounts and proceeds (including checks and other
instruments) received by such Grantor in respect of the Receivables, any
Supporting Obligation or Collateral Support shall be received in trust for the
benefit of the Collateral Agent hereunder and shall be segregated from other
funds of such Grantor and such Grantor shall not adjust, settle or compromise
the amount or payment of any Receivable, or release wholly or partly any Account
Debtor or obligor thereof, or allow any credit or discount thereon; and
          (c) Delivery and Control of Receivables. With respect to any
Receivables in excess of $5,000,000 individually that is evidenced by, or
constitutes, Chattel Paper or Instruments (other than checks), each Grantor
shall cause each originally executed copy thereof to be delivered to the
Collateral Agent (or its agent or designee) appropriately indorsed to the

12



--------------------------------------------------------------------------------



 



Collateral Agent or indorsed in blank: (i) with respect to any such Receivables
in existence on the date hereof, on or prior to the date hereof and (ii) with
respect to any such Receivables hereafter arising, within ten (10) days of such
Grantor acquiring rights therein. With respect to any Receivables in excess of
$5,000,000 individually which would constitute “electronic chattel paper” under
Article 9 of the UCC, each Grantor shall take all steps necessary to give the
Collateral Agent control over such Receivables (within the meaning of
Section 9-105 of the UCC): (i) with respect to any such Receivables in existence
on the date hereof, on or prior to the date hereof and (ii) with respect to any
such Receivables hereafter arising, within 30 days of such Grantor acquiring
rights therein. Any Receivable not otherwise required to be delivered or
subjected to the control of the Collateral Agent in accordance with this
subsection (c) shall be delivered or subjected to such control upon request of
the Collateral Agent.
     4.3 Investment Related Property.
          4.3.1 Investment Related Property Generally
          (a) Covenants and Agreements. Each Grantor hereby covenants and agrees
that:
          (i) in the event it acquires rights in any Investment Related Property
after the date hereof, it shall deliver to the Collateral Agent a completed
Pledge Supplement, substantially in the form of Exhibit A attached hereto,
together with all Supplements to Schedules thereto, reflecting such new
Investment Related Property. Notwithstanding the foregoing, it is understood and
agreed that the security interest of the Collateral Agent shall attach to all
Investment Related Property immediately upon any Grantor’s acquisition of rights
therein and shall not be affected by the failure of any Grantor to deliver a
supplement to Schedule 4.3 as required hereby;
          (ii) except as provided in the next sentence, in the event such
Grantor receives any interest or distributions on any Investment Related
Property, or any other securities or property upon the merger, consolidation,
liquidation or dissolution of any issuer of any Investment Related Property,
then (a) such dividends, interest or distributions and securities or other
property shall be included in the definition of Collateral without further
action and (b) such Grantor shall promptly take all steps, if any, necessary or
advisable to ensure the validity, perfection, priority and, if applicable,
control of the Collateral Agent over such Investment Related Property
(including, without limitation, delivery thereof to the Collateral Agent) and
pending any such action such Grantor shall be deemed to hold such dividends,
interest, distributions, securities or other property in trust for the benefit
of the Collateral Agent and shall segregate such dividends, distributions,
securities or other property from all other property of such Grantor.
Notwithstanding the foregoing, so long as no Event of Default shall have
occurred and be continuing, the Collateral Agent authorizes each Grantor to
retain all dividends and distributions and all payments of interest; and
          (iii) it shall notify the Collateral Agent of any default under any
Pledged Debt that has caused, either in any individual case or in the aggregate,
a Material Adverse Effect.
          (b) Delivery and Control.

13



--------------------------------------------------------------------------------



 



          (i) Each Grantor agrees that with respect to any Investment Related
Property in which it currently has rights it shall comply with the provisions of
this Section 4.3.1(b) on or before the Credit Date and with respect to any
Investment Related Property hereafter acquired by such Grantor it shall comply
with the provisions of this Section 4.3.1(b) promptly upon acquiring rights
therein, in each case in form and substance reasonably satisfactory to the
Collateral Agent. With respect to any Pledged Debt that is represented by a
certificate or that is an “instrument” (other than any Investment Related
Property credited to a Securities Account) it shall cause such certificate or
instrument to be delivered to the Collateral Agent, indorsed in blank by an
“effective indorsement” (as defined in Section 8-107 of the UCC).
          4.3.2 Investment Accounts
          (a) Representations and Warranties. Each Grantor hereby represents and
warrants on the Closing Date that:
          (i) Schedule 4.3 hereto (as such schedule may be amended or
supplemented from time to time) sets forth under the headings “Securities
Accounts” and “Commodities Accounts,” respectively, all of the Securities
Accounts and Commodities Accounts in which each Grantor customarily maintains an
interest in excess of $10,000,000. Each Grantor is the sole entitlement holder
of each such Securities Account and Commodity Account, and such Grantor has not
consented to, and is not otherwise aware of, any Person (other than the
Collateral Agent pursuant hereto) having “control” (within the meanings of
Sections 8-106 and 9-106 of the UCC) over, or any other interest in, any such
Securities Account or Commodity Account or securities or other property credited
thereto;
          (ii) Schedule 4.3 hereto (as such schedule may be amended or
supplemented from time to time) sets forth under the headings “Deposit Accounts”
all of the Deposit Accounts in which each Grantor customarily maintains an
interest in excess of $10,000,000. Each Grantor is the sole account holder of
each such Deposit Account and such Grantor has not consented to, and is not
otherwise aware of, any Person (other than the Collateral Agent pursuant hereto)
having either sole dominion and control (within the meaning of common law) or
“control” (within the meanings of Section 9-104 of the UCC) over, or any other
interest in, any such Deposit Account or any money or other property deposited
therein; and
          (iii) Each Grantor has delivered all Instruments to the Collateral
Agent.
          (b) Covenant and Agreement. Each Grantor hereby covenants and agrees
with the Collateral Agent and each other Secured Party that it shall not close
or terminate any Investment Account in which the Grantor customarily maintains
an interest in excess of $10,000,000 which is subject to a control agreement
without the prior consent of the Collateral Agent and unless a successor or
replacement account has been established with the consent of the Collateral
Agent with respect to which successor or replacement account a control agreement
has been entered into by the appropriate Grantor, Collateral Agent and
securities intermediary or depository institution at which such successor or
replacement account is to be maintained in accordance with the provisions of
Section 4.3.2(c).
          (c) Delivery and Control

14



--------------------------------------------------------------------------------



 



          (i) With respect to any Investment Related Property consisting of
Securities Accounts or Securities Entitlements, it shall cause the securities
intermediary maintaining such Securities Account or Securities Entitlement to
enter into an agreement satisfactory to the Collateral Agent pursuant to which
it shall agree to comply with the Collateral Agent’s “entitlement orders”
without further consent by such Grantor. With respect to any Investment Related
Property that is a “Deposit Account,” it shall cause the depositary institution
maintaining such account to enter into an agreement substantially in the form of
Exhibit B hereto (or otherwise reasonably satisfactory to the Collateral Agent),
pursuant to which the Collateral Agent shall have both sole dominion and control
over such Deposit Account (within the meaning of the common law) and “control”
(within the meaning of Section 9-104 of the UCC) over such Deposit Account. Each
Grantor shall have entered into such control agreement or agreements with
respect to: (i) Securities Accounts, Securities Entitlements or any Deposit
Accounts that exist on the Closing Date, such that no more than $25,000,000 in
such accounts in the aggregate is not covered by such control agreements, as of
90 days after the Closing Date (or such longer period as is agreed by the
Collateral Agent) and (ii) any Deposit Accounts that are created or acquired
after the Closing Date, such that no more than $25,000,000 in such accounts in
the aggregate is not covered by such control agreements, as of or prior to the
deposit or transfer of any such Securities Entitlements or funds, whether
constituting moneys or investments, into such Securities Accounts or Deposit
Accounts. It is understood and agreed that no control agreements shall be
required with respect to On-Site Cash, payroll accounts, benefits accounts, or
other similar accounts designated for the benefit of third parties.
In addition to the foregoing, if any issuer of any Investment Related Property
in an amount in excess of $2,000,000 is located in a jurisdiction outside of the
United States, each Grantor shall take such additional actions, including,
without limitation, causing the issuer to register the pledge on its books and
records or making such filings or recordings, in each case as may be necessary
or advisable, under the laws of such issuer’s jurisdiction to insure the
validity, perfection and priority of the security interest of the Collateral
Agent. Upon the occurrence and during the continuation of an Event of Default,
the Collateral Agent shall have the right, without notice to any Grantor, to
transfer all or any portion of the Investment Related Property to its name or
the name of its nominee or agent. In addition, the Collateral Agent shall have
the right at any time during the continuance of an Event of Default, without
notice to any Grantor, to exchange any certificates or instruments representing
any Investment Related Property for certificates or instruments of smaller or
larger denominations.
     4.4 Material Contracts.
          (a) Representations and Warranties. Each Grantor hereby represents and
warrants on the Closing Date that no Material Contract (other than the Harrah’s
Shared Garage Lease) prohibits assignment or requires consent of or notice to
any Person in connection with the assignment to the Collateral Agent hereunder,
except such as has been given or made or is currently sought pursuant to
Section 4.4(b)(iii) hereof.
          (b) Covenants and Agreements. Each Grantor hereby covenants and agrees
that:
          (i) after the occurrence and during the continuance of an Event of
Default, the Collateral Agent may upon written notice to the applicable Grantor,

15



--------------------------------------------------------------------------------



 



notify, or require any Grantor to notify, the counterparty to make all payments
under the Material Contracts directly to the Collateral Agent;
          (ii) each Grantor shall deliver promptly to the Collateral Agent, and
in any event within twenty (20) Business Days, after (1) any Material Contract
of such Grantor is terminated or amended in a manner that is materially adverse
to such Grantor or (2) any new Material Contract is entered into by such
Grantor, a copy of such material amendment or new contract (to the extent such
delivery is permitted by the terms of any such Material Contract, provided, no
prohibition on delivery shall be effective if it were bargained for by such
Grantor with the intent of avoiding compliance with this Section 4.4(b)(iii)),
and an explanation of any actions being taken with respect thereto; and
          (iii) each Grantor shall, within thirty (30) days of the date hereof
with respect to any Non-Assignable Contract in effect on the date hereof and
within thirty (30) days after entering into any Non-Assignable Contract after
the Closing Date, request in writing the consent of the counterparty or
counterparties to the Non-Assignable Contract pursuant to the terms of such
Non-Assignable Contract or applicable law to the assignment or granting of a
security interest in such Non-Assignable Contract to Secured Party and use its
commercially reasonable efforts to obtain such consent as soon as practicable
thereafter.
     4.5 Intellectual Property.
          (a) Representations and Warranties. Except as disclosed in
Schedule 4.5(C) (as such schedule may be amended or supplemented from time to
time), each Grantor hereby represents and warrants, on the Closing Date and on
each Credit Date, that:
          (i) Schedule 4.5(A) (as such schedule may be amended or supplemented
from time to time) sets forth a true and complete list of all United States,
state and foreign registrations of and applications for Patents, Trademarks, and
Copyrights owned by each Grantor (the “Owned Intellectual Property”) and
Schedule 4.5(B) (as such schedule may be amended or supplemented from time to
time) sets forth a true and complete list of all Patent Licenses, Trademark
Licenses, Trade Secret Licenses and Copyright Licenses material to the business
of such Grantor;
          (ii) it is the sole and exclusive owner of the entire right, title,
and interest in and to all Owned Intellectual Property of such Grantor listed on
Schedule 4.5(A) (as such schedule may be amended or supplemented from time to
time), and owns or has the valid right to use all other Intellectual Property
material to its business (together with the Owned Intellectual Property, the
“Material Intellectual Property”), free and clear of all Liens, claims,
encumbrances and licenses, except for Permitted Liens and the licenses set forth
on Schedule 4.5(B) (as such schedule may be amended or supplemented from time to
time);
          (iii) all Owned Intellectual Property of such Grantor is subsisting
and has not been adjudged invalid or unenforceable, in whole or in part, and
each Grantor has performed all acts and has paid all renewal, maintenance, and
other fees and taxes required to maintain each and every registration and
application of Copyrights, Patents and Trademarks included in the Owned
Intellectual Property of such Grantor in full force and effect;

16



--------------------------------------------------------------------------------



 



          (iv) all Owned Intellectual Property of such Grantor is valid and
enforceable; no holding, decision, or judgment has been rendered in any action
or proceeding before any court or administrative authority challenging the
validity of, such Grantor’s right to register, or such Grantor’s rights to own
or use, any such Intellectual Property and no such action or proceeding is
pending or, to the best of such Grantor’s knowledge, threatened;
          (v) all registrations and applications for Copyrights, Patents and
Trademarks included in the Owned Intellectual Property of such Grantor are
subsisting in the name of such Grantor, and such Grantor has not licensed any
Material Intellectual Property to any third party, except as disclosed in
Schedule 4.5(B) (as such schedule may be amended or supplemented from time to
time);
          (vi) to the best of such Grantor’s knowledge, the conduct of such
Grantor’s business does not infringe upon or otherwise violate, in any material
respect, any Trademark, Patent, Copyright, Trade Secret or other Intellectual
Property right owned or controlled by a third party; no claim has been made in
writing that the use of any Material Intellectual Property owned or used by
Grantor violates the asserted rights of any third party; and
          (vii) to the best of such Grantor’s knowledge, no third party is
infringing upon or otherwise violating, in any material respect, any rights in
any Material Intellectual Property owned or used by such Grantor.
          (b) Covenants and Agreements. Each Grantor hereby covenants and agrees
as follows:
          (i) except as permitted by the Credit Agreement, it shall not
knowingly do any act or omit to do any act that would cause any of the Material
Intellectual Property to lapse, or become abandoned, dedicated to the public, or
unenforceable, or which would adversely affect the validity, grant, or
enforceability of the security interest granted therein;
          (ii) it shall not cease the use of any Trademarks included in the
Owned Intellectual Property of such Grantor or fail to maintain the level of the
quality of products sold and services rendered under any of such Trademark at a
level at least substantially consistent with the quality of such products and
services as of the date hereof, and each Grantor shall take all steps necessary
to insure that licensees of such Trademarks use such consistent standards of
quality; provided, however, that the foregoing shall not oblige such Grantor to
continue to use any Trademark that such Grantor determines, in its reasonable
business judgment, is no longer beneficial or necessary to the operation of such
Grantor’s business;
          (iii) it shall promptly notify the Collateral Agent if it knows that
any item of the Owned Intellectual Property of such Grantor may become
(a) abandoned or dedicated to the public or placed in the public domain,
(b) invalid or unenforceable, or (c) subject to any adverse determination or
development (including the institution of proceedings) in any action or
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office, any state registry, any foreign counterpart of the foregoing,
or any court (excluding any non-final determinations of the United States Patent
and Trademark Office with respect to pending Trademark applications); provided,

17



--------------------------------------------------------------------------------



 



however, that no such notice shall be required if any item of Owned Intellectual
Property is abandoned in connection with a contribution, distribution, transfer
or assignment of Intellectual Property that is permissible pursuant to the
Credit Agreement;
          (iv) it shall take all reasonable steps in the United States Patent
and Trademark Office, the United States Copyright Office, any state registry or
any foreign counterpart of the foregoing, to pursue any application and maintain
(except as permitted by the Credit Agreement) any registration of each
Trademark, Patent, and Copyright now or hereafter included in the Owned
Intellectual Property of such Grantor including, but not limited to, those items
on Schedule 4.5(A) (as such schedule may be amended or supplemented from time to
time); provided, however, that the foregoing shall not oblige such Grantor to
pursue any application or maintain any registration for any Trademark, Patent or
Copyright that such Grantor determines, in its reasonable business judgment, is
no longer beneficial or necessary to the operation of such Grantor’s business;
          (v) in the event that any Owned Intellectual Property of such Grantor
is infringed, misappropriated, or diluted by a third party, such Grantor shall
promptly take such actions with respect to such infringement, misappropriation,
or dilution as such Grantor deems necessary or appropriate in its reasonable
business judgment to protect its rights in such Intellectual Property including,
but not limited to, the initiation of a suit for injunctive relief and to
recover damages, if such Grantor deems such a suit necessary or appropriate;
          (vi) it shall promptly (but in no event more than thirty (30) days
after any Grantor obtains knowledge thereof) report to the Collateral Agent
(i) the filing in such Grantor’s name of any application to register any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office, or any state registry or foreign counterpart of
the foregoing (whether such application is filed by such Grantor or through any
agent, employee, licensee, or designee thereof) and (ii) the registration in
such Grantor’s name of any Intellectual Property by any such office, in each
case by executing and delivering to the Collateral Agent a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, together
with all Supplements to Schedules thereto;
          (vii) except with the prior consent of the Collateral Agent or as
permitted under the Credit Agreement, each Grantor shall not execute, and there
will not be on file in any public office, any financing statement or other
document or instruments, except financing statements or other documents or
instruments filed or to be filed in favor of the Collateral Agent and each
Grantor shall not sell, assign, transfer, license, grant any option, or create
or suffer to exist any Lien upon or with respect to the Material Intellectual
Property, except for the Lien created by and under this Agreement and the other
Credit Documents and licenses granted in the ordinary course of business;
          (viii) it shall use proper statutory notice in connection with its use
of any of the Owned Intellectual Property, consistent with such Grantor’s past
practice; and
          (ix) it shall continue to collect, at its own expense, all amounts due
or to become due to such Grantor in respect of the Owned Intellectual Property
or any portion thereof. In connection with such collections, each Grantor may
take (and, at

18



--------------------------------------------------------------------------------



 



the Collateral Agent’s reasonable direction, shall take) such action as such
Grantor or the Collateral Agent may deem reasonably necessary or advisable to
enforce collection of such amounts. Notwithstanding the foregoing, the
Collateral Agent shall have the right at any time, to notify, or require any
Grantor to notify, any obligors with respect to any such amounts of the
existence of the security interest created hereby.
     4.6 Commercial Tort Claims
          (a) Representations and Warranties. Each Grantor hereby represents and
warrants on the Closing Date that Schedule 4.6 (as such schedule may be amended
or supplemented from time to time) sets forth all Commercial Tort Claims of each
Grantor in excess of $4,000,000 individually; and
          (b) Covenants and Agreements. Each Grantor hereby covenants and agrees
that with respect to any Commercial Tort Claim in excess of $4,000,000
individually hereafter arising it shall deliver (promptly, and in any event
within 30 days) to the Collateral Agent a completed Pledge Supplement,
substantially in the form of Exhibit A attached hereto, together with all
Supplements to Schedules thereto, identifying such new Commercial Tort Claims.
SECTION 5. FURTHER ASSURANCES; ADDITIONAL GRANTORS.
     5.1 Further Assurances.
          (a) Each Grantor agrees that from time to time, at the expense of such
Grantor, that it shall promptly execute and deliver all further instruments and
documents, and take all further action that may be necessary or that the
Collateral Agent may reasonably request, in order to create and/or maintain the
validity, perfection or priority of and protect any security interest granted
hereby or to enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral. Without limiting the
generality of the foregoing, each Grantor shall:
          (i) file such financing or continuation statements, or amendments
thereto, and execute and deliver such other agreements, instruments,
endorsements, powers of attorney or notices, as may be necessary or desirable,
or as the Collateral Agent may reasonably request, in order to perfect and
preserve the security interests granted or purported to be granted hereby; and
          (ii) take all actions necessary to ensure the recordation of
appropriate evidence of the liens and security interest granted hereunder in the
Owned Intellectual Property with any intellectual property registry in which
said Owned Intellectual Property is registered or in which an application for
registration is pending including, without limitation, the United States Patent
and Trademark Office, the United States Copyright Office, the various
Secretaries of State, and the foreign counterparts of any of the foregoing.
          (b) Each Grantor hereby authorizes the Collateral Agent to file a
Record or Records, including, without limitation, financing or continuation
statements, and amendments thereto, in any jurisdictions and with any filing
offices as the Collateral Agent may determine, in its reasonable discretion, are
necessary or advisable to perfect the security interest granted to the
Collateral Agent herein. Such financing statements may describe the Collateral
in the same manner as described herein or may contain an indication or
description of collateral that describes

19



--------------------------------------------------------------------------------



 



such property in any other manner as the Collateral Agent may determine, in its
sole discretion, is necessary, advisable or prudent to ensure the perfection of
the security interest in the Collateral granted to the Collateral Agent herein,
including, without limitation, describing such property as “all assets” or “all
personal property, whether now owned or hereafter acquired.” Each Grantor shall
furnish to the Collateral Agent from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as the Collateral Agent may reasonably request,
all in reasonable detail.
     5.2 Additional Grantors. From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by executing a Counterpart Agreement. Upon delivery of
any such counterpart agreement to the Collateral Agent, notice of which is
hereby waived by Grantors, each Additional Grantor shall be a Grantor and shall
be as fully a party hereto as if Additional Grantor were an original signatory
hereto. Each Grantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Grantor hereunder, nor by any election of Collateral Agent not to cause any
Subsidiary of Company to become an Additional Grantor hereunder. This Agreement
shall be fully effective as to any Grantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Grantor hereunder.
SECTION 6. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.
     6.1 Power of Attorney. Subject to compliance with applicable Nevada Gaming
Laws and Pennsylvania Gaming Laws, each Grantor hereby irrevocably appoints the
Collateral Agent (such appointment being coupled with an interest) as such
Grantor’s attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor, the Collateral Agent or otherwise,
subject to the terms of the Credit Agreement and the LVSC Notes Indenture, this
Agreement and applicable Legal Requirements, from time to time upon and
following the occurrence and continuation of an Event of Default, in the
Collateral Agent’s discretion to take any action and to execute any instrument
that the Collateral Agent may deem reasonably necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation, the
following:
          (a) upon the occurrence and during the continuance of any Event of
Default, to obtain and adjust insurance required to be maintained by such
Grantor or paid to the Collateral Agent pursuant to this Agreement;
          (b) upon the occurrence and during the continuance of any Event of
Default, to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
          (c) upon the occurrence and during the continuance of any Event of
Default, to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (b) above;
          (d) upon the occurrence and during the continuance of any Event of
Default, to file any claims or take any action or institute any proceedings that
the Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Collateral Agent
with respect to any of the Collateral;

20



--------------------------------------------------------------------------------



 



          (e) to prepare and file any UCC financing statements against such
Grantor as debtor;
          (f) to prepare, sign, and file for recordation in any intellectual
property registry, appropriate evidence of the lien and security interest
granted herein in the Intellectual Property in the name of such Grantor as
debtor;
          (g) to the extent permitted by the Credit Agreement, to take or cause
to be taken all actions necessary to perform or comply or cause performance or
compliance with the terms of this Agreement, including, without limitation,
access to pay or discharge taxes or Liens (other than Permitted Liens) levied or
placed upon or threatened against the Collateral, the legality or validity
thereof and the amounts necessary to discharge the same to be determined by the
Collateral Agent in its sole discretion, any such payments made by the
Collateral Agent to become obligations of such Grantor to the Collateral Agent,
due and payable immediately without demand; and
          (h) generally to sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Collateral Agent were the absolute owner thereof for all purposes,
and to do, at the Collateral Agent’s option and such Grantor’s expense, at any
time or from time to time, all acts and things that the Collateral Agent deems
reasonably necessary to protect, preserve or realize upon the Collateral and the
Collateral Agent’s security interest therein in order to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.
     6.2 No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Secured Parties in the Collateral and shall not impose any duty upon the
Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.
SECTION 7. REMEDIES.
     7.1 Generally.
          (a) Subject to compliance with applicable Nevada Gaming Laws and
Pennsylvania Gaming Laws, if any Event of Default shall have occurred and be
continuing, the Collateral Agent may exercise in respect of the Collateral, in
addition to all other rights and remedies provided for herein or otherwise
available to it at law or in equity, all the rights and remedies of the
Collateral Agent on default under the UCC (whether or not the UCC applies to the
affected Collateral) to collect, enforce or satisfy any Secured Obligations then
owing, whether by acceleration or otherwise, and also may pursue any of the
following separately, successively or simultaneously:
          (i) require any Grantor to, and each Grantor hereby agrees that it
shall at its expense and promptly upon request of the Collateral Agent
forthwith, assemble all or part of the Collateral as directed by the Collateral
Agent and make it available to the Collateral Agent at a place to be designated
by the Collateral Agent that is reasonably convenient to both parties;

21



--------------------------------------------------------------------------------



 



          (ii) enter onto the property where any Collateral is located and take
possession thereof with or without judicial process;
          (iii) prior to the disposition of the Collateral, store, process,
repair or recondition the Collateral or otherwise prepare the Collateral for
disposition in any manner to the extent the Collateral Agent deems appropriate;
and
          (iv) without notice except as specified below or under the UCC, sell,
assign, lease, license (on an exclusive or nonexclusive basis) or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Collateral Agent’s offices or elsewhere, for
cash, on credit or for future delivery, at such time or times and at such price
or prices and upon such other terms as the Collateral Agent may deem
commercially reasonable.
          (b) The Collateral Agent or any Secured Party may be the purchaser of
any or all of the Collateral at any public or private (to the extent to the
portion of the Collateral being privately sold is of a kind that is customarily
sold on a recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. Each Grantor hereby waives any
claims against the Collateral Agent arising by reason of the fact that the price
at which any Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be liable for the deficiency and the fees of any
attorneys employed by the Collateral Agent to collect such deficiency. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Collateral Agent, that the
Collateral Agent has no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no default has occurred giving rise
to the Secured Obligations becoming due and payable prior to their stated
maturities. Nothing in this Section shall in any way alter the rights of the
Collateral Agent hereunder.

22



--------------------------------------------------------------------------------



 



          (c) The Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral. The Collateral Agent may specifically disclaim
or modify any warranties of title or the like. This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.
          (d) The Collateral Agent shall have no obligation to marshal any of
the Collateral.
     7.2 Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Collateral Agent in respect of any sale,
any collection from, or other realization upon all or any part of the Collateral
shall be applied in full or in part by the Collateral Agent against, the Secured
Obligations in the following order of priority: first, to the payment of all
costs and expenses of such sale, collection or other realization, including
reasonable compensation to the Collateral Agent and its agents and counsel, and
all other expenses, liabilities and advances made or incurred by the Collateral
Agent in connection therewith, and all amounts for which the Collateral Agent is
entitled to indemnification hereunder (in its capacity as the Collateral Agent
and not as a Lender) and all advances made by the Collateral Agent hereunder for
the account of the applicable Grantor, and to the payment of all costs and
expenses paid or incurred by the Collateral Agent in connection with the
exercise of any right or remedy hereunder or under the Credit Agreement, all in
accordance with the terms hereof or thereof; second, to the extent of any excess
of such proceeds, to the payment of all other Secured Obligations for the
ratable benefit of all Secured Parties; and third, to the extent of any excess
of such proceeds, to the payment to or upon the order of such Grantor or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.
     7.3 Sales on Credit. If Collateral Agent sells any of the Collateral upon
credit, Grantor will be credited only with payments actually made by purchaser
and received by Collateral Agent and applied to indebtedness of the purchaser.
In the event the purchaser fails to pay for the Collateral, Collateral Agent may
resell the Collateral and Grantor shall be credited with proceeds of the sale.
     7.4 Deposit Accounts.
     If any Event of Default shall have occurred and be continuing, the
Collateral Agent may apply the balance from any Deposit Account subject to a
control agreement or instruct the bank at which any Deposit Account subject to a
control agreement is maintained to pay the balance of any Deposit Account to or
for the benefit of the Collateral Agent.
     7.5 Intellectual Property.
          (a) Anything contained herein to the contrary notwithstanding, upon
the occurrence and during the continuation of an Event of Default:
          (i) the Collateral Agent shall have the right (but not the obligation)
to bring suit or otherwise commence any action or proceeding in the name of any
Grantor, the Collateral Agent or otherwise, in the Collateral Agent’s sole
discretion, to enforce any Intellectual Property included in the Collateral, in
which event such Grantor shall, at the request of the Collateral Agent, do any
and all lawful acts and execute any and all documents required by the Collateral
Agent in aid of such enforcement and such Grantor shall promptly, upon demand,
reimburse and indemnify the Collateral Agent as provided in Section 10 hereof in
connection with the exercise of

23



--------------------------------------------------------------------------------



 



its rights under this Section, and, to the extent that the Collateral Agent
shall elect not to bring suit to enforce any Intellectual Property as provided
in this Section, each Grantor agrees to comply with its obligations under
Section 4.5(b)(v) hereof;
          (ii) upon written demand from the Collateral Agent, each Grantor shall
grant, assign, convey or otherwise transfer to the Collateral Agent or such
Collateral Agent’s designee all of such Grantor’s right, title and interest in
and to the Intellectual Property included in the Collateral and shall execute
and deliver to the Collateral Agent such documents as are necessary or
appropriate to carry out the intent and purposes of this Agreement;
          (iii) each Grantor agrees that such an assignment and/or recording
shall be applied to reduce the Secured Obligations outstanding only to the
extent that the Collateral Agent (or any Secured Party) receives cash proceeds
in respect of the sale of, or other realization upon, any Intellectual Property.
          (b) Solely for the purpose of enabling the Collateral Agent to
exercise rights and remedies under this Section 7 and at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Collateral Agent, to the extent it
has the right to do so, an irrevocable, nonexclusive license (exercisable
without payment of royalty or other compensation to such Grantor), subject, in
the case of Trademarks, to sufficient rights of quality control and inspection
in favor of such Grantor to avoid the risk of invalidation of said Trademarks,
to use, operate under, license, or sublicense any Intellectual Property now
owned or hereafter acquired by such Grantor, and wherever the same may be
located.
     7.6 Cash Proceeds. In addition to the rights of the Collateral Agent
specified in Section 4.2 with respect to payments of Receivables, during the
continuance of an Event of Default all proceeds of any Collateral received by
any Grantor consisting of cash, checks and other similar non-cash items
(collectively, “Cash Proceeds”) shall be held by such Grantor in trust for the
Collateral Agent, segregated from other funds of such Grantor, and shall,
promptly upon receipt by such Grantor, unless otherwise provided pursuant to
Section 4.3.1(a)(ii), be turned over to the Collateral Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Collateral Agent,
if required) and held by the Collateral Agent in the Collateral Account. Any
Cash Proceeds received by the Collateral Agent from a Grantor when an Event of
Default shall have occurred and be continuing, may, in the sole discretion of
the Collateral Agent, (A) be held by the Collateral Agent for the ratable
benefit of the Secured Parties, as collateral security for the Secured
Obligations (whether matured or unmatured) and/or (B) then or at any time
thereafter may be applied by the Collateral Agent against the Secured
Obligations then due and owing in accordance with the application of proceeds
set forth in Section 7.2.
SECTION 8. COLLATERAL AGENT.
     The Collateral Agent has been appointed to act as Collateral Agent
hereunder by Lenders and, by their acceptance of the benefits hereof, the other
Secured Parties (including the LVSC Notes Secured Parties who, by accepting the
benefits of the security interest granted hereunder, are deemed to have
appointed the Collateral Agent as their agent for purposes of the grant of the
security interests provided hereunder which secure the LVSC Note Obligations).
The Collateral Agent shall be obligated, and shall have the right hereunder, to
make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking any action

24



--------------------------------------------------------------------------------



 



(including, without limitation, the release or substitution of Collateral),
solely in accordance with this Agreement, the Credit Agreement and the LVSC
Notes Indenture; provided, the Collateral Agent shall, after payment in full of
all Obligations under the Credit Agreement and the other Credit Documents (other
than obligations under Hedging Agreements), exercise, or refrain from
exercising, any remedies provided for herein in accordance with the instructions
of the holders of a majority of the aggregate notional amount (or, with respect
to any Hedging Agreement that has been terminated in accordance with its terms,
the amount then due and payable (exclusive of expenses and similar payments but
including any early termination payments then due) under such Hedging Agreement)
under all Hedging Agreements. In furtherance of the foregoing provisions of this
Section, each Secured Party, by its acceptance of the benefits hereof, agrees
that it shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Secured Party that all rights
and remedies hereunder may be exercised solely by the Collateral Agent for the
benefit of Secured Parties in accordance with the terms of this Section.
Collateral Agent may resign at any time by giving thirty (30) days’ prior
written notice thereof to Lenders, the LVSC Notes Trustee and the Grantors, and
Collateral Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Grantors and
Collateral Agent signed by the Requisite Lenders. Upon any such notice of
resignation or any such removal, Requisite Lenders shall have the right, upon
five (5) Business Days’ notice to the Administrative Agent and the Grantors, to
appoint a successor Collateral Agent which must be acceptable to Grantors
(unless an Event of Default has occurred and is continuing). Upon the acceptance
of any appointment as Collateral Agent hereunder by a successor Collateral
Agent, that successor Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Collateral Agent under this Agreement, and the retiring or removed
Collateral Agent under this Agreement shall promptly (i) transfer to such
successor Collateral Agent all sums and other items of Collateral held
hereunder, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Collateral Agent under this Agreement, and (ii) execute and deliver to such
successor Collateral Agent or otherwise authorize the filing of such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created hereunder, whereupon such retiring or removed
Collateral Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring or removed Collateral Agent’s resignation or
removal hereunder as the Collateral Agent, the provisions of this Agreement
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement while it was the Collateral Agent hereunder. The Collateral
Agent (including any successor Collateral Agent) shall enjoy the benefits
afforded it under Section 9.6 of the Credit Agreement, it being understood that
the indemnification provided thereunder shall come from the Lenders based on
their Pro Rata Share as set forth therein, and that no indemnification shall be
sought from, or required by, any LVSC Notes Secured Parties.
SECTION 9. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.
     This Agreement shall create a continuing security interest in the
Collateral and shall remain in full force and effect until the payment in full
of all Credit Obligations (other than any contingent obligations for which no
claim has yet been made), the cancellation or termination of the Commitments and
the cancellation, expiration or cash collateralization on terms acceptable to
the Issuing Bank of all outstanding Letters of Credit (it being understood that
at such time, all security interests hereunder in favor of the LVSC Notes
Secured Parties and securing the LVSC Notes Obligations shall be automatically
released). Such security interests shall be binding upon each Grantor, its
successors and assigns, and inure, together with the rights and remedies of the
Collateral Agent hereunder, to the benefit of the Collateral Agent and its
successors, transferees

25



--------------------------------------------------------------------------------



 



and assigns. Without limiting the generality of the foregoing, but subject to
the terms of the Credit Agreement and the LVSC Notes Documents, any Lender or
holder of LVSC Notes may assign or otherwise transfer any Loans or LVSC Notes
held by it to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to Lenders or holders of
LVSC Notes, as the case may be, herein or otherwise. Upon the payment in full of
all Credit Obligations (other than any contingent obligations for which no claim
has yet been made) (without regard to the LVSC Notes Obligations), the
cancellation, termination of the Commitments and the cancellation, expiration or
cash collateralization on terms acceptable to the Issuing Bank of all
outstanding Letters of Credit, the security interest granted hereby shall
automatically terminate hereunder and of record and all rights to the Collateral
shall revert to Grantors. Upon any such termination the Collateral Agent shall,
at Grantors’ expense, execute and deliver to Grantors or otherwise authorize the
filing of such documents as Grantors shall reasonably request, including
financing statement amendments and UCC-3 termination statements to evidence such
termination. Upon any sale, transfer or other disposition of property permitted
by the Credit Agreement (or agreed to by the Requisite Lenders and/or
Administrative Agent under the Credit Agreement in accordance with the terms
thereof, without any requirement to obtain the concurrence of any holder of LVSC
Notes Obligations or the LVSC Notes Indenture Trustee), the Liens granted herein
shall be deemed to be automatically released and such property shall
automatically revert to the applicable Grantor with no further action on the
part of any Person. Upon the repayment of the LVSC Notes, the Liens granted
herein securing the LVSC Notes shall be automatically released with no further
action on the part of any Person, and all references in this Agreement to LVSC
Notes Obligations and LVSC Notes Secured Parties shall be deemed to be deleted.
Furthermore, upon the release of any Guarantor from the obligations of Article 7
of the Credit Agreement in accordance with the provisions of the Credit
Agreement, such Grantor (and the Collateral at such time assigned by such
Grantor pursuant hereto) shall be released from this Agreement. To the extent
any property (including Specified FF&E) is financed by any lender pursuant to an
FF&E Facility or pursuant to Section 6.1(f) or (j) the Collateral Agent shall
release any Liens in favor of the Secured Parties on such assets (subject to the
standstill or intercreditor agreement, if any, executed by the Collateral Agent
or Administrative Agent in connection with such FF&E Facility). The Collateral
Agent shall, at Grantor’s expense, execute and deliver or otherwise authorize
the filing of such documents as Grantors shall reasonably request, in form and
substance reasonably satisfactory to the Collateral Agent, including financing
statement amendments to evidence such releases.
SECTION 10. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.
     The powers conferred on the Collateral Agent hereunder are solely to
protect its interest in the Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the exercise of reasonable care in the
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Collateral Agent shall have no duty as to
any Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral. The
Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of Collateral in its possession if such Collateral is
accorded treatment substantially equal to that which the Collateral Agent
accords its own property. Neither the Collateral Agent nor any of its directors,
officers, employees or agents shall be liable for failure to demand, collect or
realize upon all or any part of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or otherwise. If any Grantor fails to perform
any agreement contained herein, the Collateral Agent may (to the extent provided
herein) itself perform, or cause performance of, such agreement, and the
expenses of the Collateral Agent

26



--------------------------------------------------------------------------------



 



incurred in connection therewith shall be payable by each Grantor under
Section 10.2 of the Credit Agreement.
SECTION 11. MISCELLANEOUS.
          (a) Any notice required or permitted to be given under this Agreement
shall be given in accordance with Section 10.1 of the Credit Agreement (and in
the case of the LVSC Notes Indenture Trustee, at the address designated for
delivery of notices pursuant to the LVSC Notes Indenture).
          (b) No failure or delay on the part of the Collateral Agent in the
exercise of any power, right or privilege hereunder or under any other Credit
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Agreement and the other Credit Documents and LVSC
Notes Documents are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
          (c) In case any provision in or obligation under this Agreement shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.
          (d) This Agreement shall be binding upon and inure to the benefit of
the Collateral Agent and Grantors and their respective successors and assigns.
No Grantor shall, without the prior written consent of the Collateral Agent
given in accordance with the Credit Agreement, assign any right, duty or
obligation hereunder.
          (e) This Agreement and the other Credit Documents embody the entire
agreement and understanding between Grantors and the Collateral Agent and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof. Accordingly, the Credit Documents may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.
          (f) This Agreement may be amended only by a written amendment executed
by all the parties hereto evidencing their consent to such amendments. The
consent of the Collateral Agent shall be directed by, to the extent required by
the Credit Agreement, the vote of Required Lenders (or such other group of
Lenders as is required thereunder). Amendments hereto shall not be subject to
the vote or consent of any holders of LVSC Notes or the LVSC Notes Indenture
Trustee.
          (g) This Agreement may be executed in one or more counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and

27



--------------------------------------------------------------------------------



 



attached to a single counterpart so that all signature pages are physically
attached to the same document.
          (h) SUBJECT TO THE APPLICATION OF NEVADA GAMING LAWS AND PENNSYLVANIA
GAMING LAWS, THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE
NEW YORK GENERAL OBLIGATION LAWS).
[remainder of page intentionally left blank]

28



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused
this Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

            LAS VEGAS SANDS, LLC
      By:   /s/ Robert P. Rozek         Name:   Robert P. Rozek        Title:  
Senior Vice President and Chief Financial Officer        INTERFACE GROUP-NEVADA,
INC.
      By:   /s/ Robert P. Rozek         Name:   Robert P. Rozek        Title:  
Senior Vice President and Chief Financial Officer        LIDO CASINO RESORT
HOLDING COMPANY, LLC
      By:   /s/ Robert P. Rozek         Name:   Robert P. Rozek        Title:  
Senior Vice President and Chief Financial Officer        LIDO INTERMEDIATE
HOLDING COMPANY, LLC
      By:   /s/ Robert P. Rozek         Name:   Robert P. Rozek        Title:  
Senior Vice President and Chief Financial Officer   

29



--------------------------------------------------------------------------------



 



         

            MALL INTERMEDIATE HOLDING COMPANY, LLC
      By:   /s/ Robert P. Rozek         Name:   Robert P. Rozek        Title:  
Senior Vice President and Chief Financial Officer        PALAZZO CONDO TOWER,
LLC
      By:   /s/ Robert P. Rozek         Name:   Robert P. Rozek        Title:  
Senior Vice President and Chief Financial Officer        PHASE II MALL HOLDING,
LLC
      By:   /s/ Robert P. Rozek         Name:   Robert P. Rozek        Title:  
Senior Vice President and Chief Financial Officer        PHASE II MALL
SUBSIDIARY, LLC
      By:   /s/ Robert P. Rozek         Name:   Robert P. Rozek        Title:  
Senior Vice President and Chief Financial Officer        SANDS PENNSYLVANIA,
INC.
      By:   /s/ Robert P. Rozek         Name:   Robert P. Rozek        Title:  
Senior Vice President and Chief Financial Officer   

30



--------------------------------------------------------------------------------



 



         

            VENETIAN CASINO RESORT, LLC
      By:   /s/ Robert P. Rozek         Name:   Robert P. Rozek        Title:  
Senior Vice President and Chief Financial Officer        VENETIAN MARKETING,
INC.
      By:   /s/ Robert P. Rozek         Name:   Robert P. Rozek        Title:  
Senior Vice President and Chief Financial Officer        VENETIAN TRANSPORT LLC
      By:   /s/ Robert P. Rozek         Name:   Robert P. Rozek        Title:  
Senior Vice President and Chief Financial Officer        VENETIAN VENTURE
DEVELOPMENT, LLC
      By:   /s/ Robert P. Rozek         Name:   Robert P. Rozek        Title:  
Senior Vice President and Chief Financial Officer     

31



--------------------------------------------------------------------------------



 



           
THE BANK OF NOVA SCOTIA,
as the Collateral Agent
      By:   /s/ Chris Osborn       Name:  Chris Osborn      Title:  Managing
Director   

32



--------------------------------------------------------------------------------



 



         

SCHEDULE 4.1
TO SECURITY AGREEMENT
GENERAL INFORMATION

(A)   Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business and Organizational Identification Number
of each Grantor:

                 
 
          Chief Executive    
 
  Type of   Jurisdiction of   Office/Sole Place    
Full Legal Name
  Organization   Organization   of Business   Organization I.D.#
 
               

(B)   Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor has conducted business for the past five (5) years:

     
Full Legal Name
  Trade Name or Fictitious Business Name
 
   

(C)   Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business (or Principal Residence if Grantor is a Natural Person)
and Corporate Structure within past five (5) years:

         
Grantor
  Date of Change   Description of Change
 
       

(D)   Financing Statements:

     
Grantor
  Filing Jurisdiction(s)
 
   

(E)   Letter of Credit Rights

     
Grantor
  Description of Letters of Credit
 
   

(F)   Necessary Actions and Consents

SCHEDULE 4.1-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.3
TO SECURITY AGREEMENT
INVESTMENT RELATED PROPERTY

(A)   Pledged Debt:

                              Original   Outstanding                 Principal  
Principal         Grantor   Issuer   Amount   Balance   Issue Date   Maturity
Date
All Credit Parties
  All Credit Parties   Various   Various   May ___, 2007   On demand

    Commodities Accounts:

             
 
  Name of Commodities        
Grantor
  Intermediary   Account Number   Account Name
 
           

    Deposit Accounts:

             
Grantor
  Name of Depositary Bank   Account Number   Account Name
 
           

EXHIBIT 4.3-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.5
TO SECURITY AGREEMENT
INTELLECTUAL PROPERTY

(A)   Owned Intellectual Property   (B)   Intellectual Property Licenses   (C)  
Intellectual Property Exceptions

SCHEDULE 4.5-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.6
TO SECURITY AGREEMENT

     
Grantor
  Commercial Tort Claims
 
   

SCHEDULE 4.6-1

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO SECURITY AGREEMENT
PLEDGE SUPPLEMENT
     This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR]
a [NAME OF STATE OF INCORPORATION] [Corporation] (the “Grantor") pursuant to the
Security Agreement, dated as of May ___, 2007 (as it may be from time to time
amended, restated, modified or supplemented, the “Security Agreement”), among
Las Vegas Sands, LLC, the other Grantors named therein, and The Bank of Nova
Scotia, as the Collateral Agent. Capitalized terms used herein not otherwise
defined herein shall have the meanings ascribed thereto in the Security
Agreement.
     Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in and to all Collateral
to secure the Secured Obligations, in each case whether now or hereafter
existing or in which Grantor now has or hereafter acquires an interest and
wherever the same may be located. Grantor represents and warrants that the
attached Supplements to Schedules accurately and completely set forth all
additional information required pursuant to the Security Agreement and hereby
agrees that such Supplements to Schedules shall constitute part of the Schedules
to the Security Agreement.
     IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

                  [NAME OF GRANTOR]
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

EXHIBIT A-1

 



--------------------------------------------------------------------------------



 



SUPPLEMENT TO SCHEDULE 4.1
TO SECURITY AGREEMENT
Additional Information:

(A)   Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

                 
 
          Chief Executive    
 
          Office/Sole Place    
 
          of Business (or    
 
          Residence if    
 
  Type of   Jurisdiction of   Grantor is a    
Full Legal Name
  Organization   Organization   Natural Person)   Organization I.D.#
 
               

(B)   Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor has conducted business for the past five (5) years:

      Full Legal Name   Trade Name or Fictitious Business Name      

(C)   Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business (or Principal Residence if Grantor is a Natural Person)
and Corporate Structure within past five (5) years:

          Name of Grantor   Date of Change   Description of Change          

(D)   Financing Statements:

      Name of Grantor   Filing Jurisdiction(s)      

(E)   Letter of Credit Rights

     
Grantor
  Description of Letters of Credit
 
   

(F)   Necessary Actions and Consents

EXHIBIT A-2

 



--------------------------------------------------------------------------------



 



SUPPLEMENT TO SCHEDULE 4.3
TO SECURITY AGREEMENT
Additional Information:
Pledged Debt:
Securities Account:
Commodities Accounts:
Deposit Accounts:
EXHIBIT A-3

 



--------------------------------------------------------------------------------



 



SUPPLEMENT TO SCHEDULE 4.5
TO SECURITY AGREEMENT
Additional Information:

(A)   Owned Intellectual Property   (B)   Intellectual Property Licenses   (C)  
Intellectual Property Exceptions

EXHIBIT A-4

 



--------------------------------------------------------------------------------



 



SUPPLEMENT TO SCHEDULE 4.6
TO SECURITY AGREEMENT
Additional Information:

      Name of Grantor   Commercial Tort Claims      

EXHIBIT A-5

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TO SECURITY AGREEMENT
DEPOSIT ACCOUNT CONTROL AGREEMENT
     This Deposit Account Control Agreement dated as of [                    ],
20[___] (this “Agreement") among [                    ] (the “Debtor"),
[                    ], as collateral agent for the Secured Parties (the
“Collateral Agent") and [                    ], in its capacity as a “bank” as
defined in Section 9-102 of the UCC (in such capacity, the “Financial
Institution"). Capitalized terms used but not defined herein shall have the
meaning assigned thereto in the Security Agreement, dated as of May ___, 2007,
between the Debtor, the other Grantors party thereto and the Collateral Agent
(as amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement"). All references herein to the “UCC” shall mean the Uniform
Commercial Code as in effect in the State of New York.
     Section 1. Establishment of Deposit Account. The Financial Institution
hereby confirms and agrees that:
     (a) The Financial Institution has established account number [IDENTIFY
ACCOUNT NUMBER] in the name "[IDENTIFY EXACT TITLE OF ACCOUNT]” (such account
and any successor account, the “Deposit Account") and the Financial Institution
shall not change the name or account number of the Deposit Account without the
prior written consent of the Collateral Agent and, prior to delivery of a Notice
of Sole Control in substantially the form set forth in Exhibit A hereto, the
Debtor; and
     (b) The Deposit Account is a “deposit account” within the meaning of
Section 9-102(a)(29) of the UCC.
     Section 2. Control of the Deposit Account. Collateral Agent hereby agrees
only to deliver a Notice of Sole Control following the occurrence, and during
the continuance, of an Event of Default. If at any time after the Delivery of a
Notice of Sole Control the Financial Institution shall receive any instructions
originated by the Collateral Agent directing the disposition of funds in the
Deposit Account, the Financial Institution shall comply with such instructions
without further consent by the Debtor or any other person. The Financial
Institution hereby acknowledges that it has received notice of the security
interest of the Collateral Agent in the Deposit Account and hereby acknowledges
and consents to such lien. If the Debtor is otherwise entitled to issue
instructions and such instructions conflict with any instructions issued the
Collateral Agent, the Financial Institution shall follow the instructions issued
by the Collateral Agent.
     Section 3. Subordination of Lien; Waiver of Set-Off. In the event that the
Financial Institution has or subsequently obtains by agreement, by operation of
law or otherwise a security interest in the Deposit Account or any funds
credited thereto, the Financial Institution hereby agrees that such security
interest shall be subordinate to the security interest of the Collateral Agent.
Money and other items credited to the Deposit Account will not be subject to
deduction, set-off, banker’s lien, or any other right in favor of any person
other than the Collateral Agent (except that the Financial Institution may set
off (i) all amounts due to the Financial Institution in respect of customary
fees and expenses for the routine maintenance and operation of the Deposit
Account and (ii) the face amount of any checks which have been credited to such
Deposit Account but are subsequently returned unpaid because of uncollected or
insufficient funds).

EXHIBIT B-1



--------------------------------------------------------------------------------



 



     Section 4. Choice of Law. This Agreement and the Deposit Account shall each
be governed by the laws of the State of New York. Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Financial Institution’s jurisdiction (within the meaning of Section 9-304 of the
UCC) and the Deposit Account shall be governed by the laws of the State of New
York.
     Section 5. Conflict with Other Agreements.
     (a) In the event of any conflict between this Agreement (or any portion
thereof) and any other agreement now existing or hereafter entered into, the
terms of this Agreement shall prevail;
     (b) No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto; and
     (c) The Financial Institution hereby confirms and agrees that:
     (i) There are no other agreements entered into between the Financial
Institution and the Debtor with respect to the Deposit Account [other than
                    ]; and
     (ii) It has not entered into, and until the termination of this Agreement,
will not enter into, any agreement with any other person relating the Deposit
Account and/or any funds credited thereto pursuant to which it has agreed to
comply with instructions originated by such persons as contemplated by Section
9-104 of the UCC.
     Section 6. Adverse Claims. The Financial Institution does not know of any
liens, claims or encumbrances relating to the Deposit Account. If any person
asserts any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against the
Deposit Account, the Financial Institution will promptly notify the Collateral
Agent and the Debtor thereof.
     Section 7. Maintenance of Deposit Account. In addition to, and not in lieu
of, the obligation of the Financial Institution to honor instructions as set
forth in Section 2 hereof, the Financial Institution agrees to maintain the
Deposit Account as follows:
     (a) Notice of Sole Control. If at any time the Collateral Agent delivers to
the Financial Institution a Notice of Sole Control in substantially the form set
forth in Exhibit A hereto, the Financial Institution agrees that after receipt
of such notice, it will take all instruction with respect to the Deposit Account
solely from the Collateral Agent.
     (b) Statements and Confirmations. The Financial Institution will promptly
send copies of all statements, confirmations and other correspondence concerning
the Deposit Account simultaneously to each of the Debtor and the Collateral
Agent at the address for each set forth in Section 11 of this Agreement; and
     (c) Tax Reporting. All interest, if any, relating to the Deposit Account,
shall be reported to the Internal Revenue Service and all state and local taxing
authorities under the name and taxpayer identification number of the Debtor.

EXHIBIT B-2



--------------------------------------------------------------------------------



 



     Section 8. Representations, Warranties and Covenants of the Financial
Institution. The Financial Institution hereby makes the following
representations, warranties and covenants:
     (a) The Deposit Account has been established as set forth in Section 1 and
such Deposit Account will be maintained in the manner set forth herein until
termination of this Agreement; and
     (b) This Agreement is the valid and legally binding obligation of the
Financial Institution.
     Section 9. Indemnification of Financial Institution. The Debtor and the
Collateral Agent hereby agree that (a) the Financial Institution is released
from any and all liabilities to the Debtor and the Collateral Agent arising from
the terms of this Agreement and the compliance of the Financial Institution with
the terms hereof, except to the extent that such liabilities arise from the
Financial Institution’s negligence and (b) the Debtor, its successors and
assigns shall at all times indemnify and save harmless the Financial Institution
from and against any and all claims, actions and suits of others arising out of
the terms of this Agreement or the compliance of the Financial Institution with
the terms hereof, except to the extent that such arises from the Financial
Institution’s negligence, and from and against any and all liabilities, losses,
damages, costs, charges, counsel fees and other expenses of every nature and
character arising by reason of the same, until the termination of this
Agreement.
     Section 10. Successors; Assignment. The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law. The Collateral Agent may assign its
rights hereunder only with the express written consent of the Financial
Institution and by sending written notice of such assignment to the Debtor.
     Section 11 Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

         
 
  Debtor:   [          ]
 
      [          ]
 
      Attention: [                    ]
 
      Telecopier: [                    ]
 
       
 
  Collateral Agent:   The Bank of Nova Scotia
 
      [          ]
 
      Attention: [                    ]
 
      Telecopier: [                    ]
 
       
 
  Financial Institution:   [          ]
 
      [          ]
 
      Attention: [                    ]
 
      Telecopier: [                    ]

     Any party may change its address for notices in the manner set forth above.

EXHIBIT B-3



--------------------------------------------------------------------------------



 



     Section 12. Termination. The obligations of the Financial Institution to
the Collateral Agent pursuant to this Agreement shall continue in effect until
the security interest of the Collateral Agent in the Deposit Account has been
terminated pursuant to the terms of the Security Agreement and the Collateral
Agent has notified the Financial Institution of such termination in writing. The
Collateral Agent agrees to provide Notice of Termination in substantially the
form of Exhibit A hereto to the Financial Institution upon the request of the
Debtor on or after the termination of the Collateral Agent’s security interest
in the Deposit Account pursuant to the terms of the Security Agreement. The
termination of this Agreement shall not terminate the Deposit Account or alter
the obligations of the Financial Institution to the Debtor pursuant to any other
agreement with respect to the Deposit Account.
     Section 13. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.
     IN WITNESS WHEREOF, the parties hereto have caused this Deposit Account
Control Agreement to be executed as of the date first above written by their
respective officers thereunto duly authorized.

                  [          ],     as Debtor    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                THE BANK OF NOVA SCOTIA,         as Collateral Agent    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                [          ],         as Financial Institution    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

EXHIBIT B-4



--------------------------------------------------------------------------------



 



EXHIBIT A
TO DEPOSIT ACCOUNT CONTROL AGREEMENT
[Letterhead of Collateral Agent]
[Date]
[Name and Address of Financial Institution]
Attention: [                    ]
Re: Notice of Sole Control
Ladies and Gentlemen:
     As referenced in the Deposit Account Control Agreement dated as of
[          ], 20[___] among [          ] (the “Debtor"), you and the undersigned
(a copy of which is attached), we hereby give you notice of our sole control
over deposit account number [                    ] (the “Deposit Account") and
all financial assets credited thereto. You are hereby instructed not to accept
any direction, instructions or entitlement orders with respect to the Deposit
Account or the financial assets credited thereto from any person other than the
undersigned, unless otherwise ordered by a court of competent jurisdiction.
     You are instructed to deliver a copy of this notice by facsimile
transmission to the Debtor.

                  Very truly yours,
The Bank of Nova Scotia,
as Collateral Agent
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

cc: [Name of Debtor]

EXHIBIT B-5



--------------------------------------------------------------------------------



 



EXHIBIT B
TO DEPOSIT ACCOUNT CONTROL AGREEMENT
[Letterhead of the Collateral Agent]
[Date]
[Name and Address of Financial Institution]
Attention: [                    ]
Re: Termination of Deposit Account Control Agreement
     You are hereby notified that the Deposit Account Control Agreement dated as
of [                    ], 20[_] among [Name of Debtor] (the “Debtor"), you and
the undersigned (a copy of which is attached) is terminated and you have no
further obligations to the undersigned pursuant to such Agreement.
Notwithstanding any previous instructions to you, you are hereby instructed to
accept all future directions with respect to account number(s)
[                    ] from the Debtor. This notice terminates any obligations
you may have to the undersigned with respect to such account, however nothing
contained in this notice shall alter any obligations which you may otherwise owe
to the Debtor pursuant to any other agreement.
     You are instructed to deliver a copy of this notice by facsimile
transmission to the Debtor.

                  Very truly yours,
The Bank of Nova Scotia,
as Collateral Agent
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

EXHIBIT B-6



--------------------------------------------------------------------------------



 



EXHIBIT C
TO SECURITY AGREEMENT
FORM OF TRADEMARK SECURITY AGREEMENT
          TRADEMARK SECURITY AGREEMENT, dated as of May [___], 2007 (as amended,
restated or otherwise modified, the “Trademark Security Agreement”), between
EACH OF THE UNDERSIGNED (other than the Collateral Agent (as herein defined)),
whether as an original signatory hereto or as an Additional Grantor (as defined
in the Security Agreement) (collectively, “Grantors”), and THE BANK OF NOVA
SCOTIA, in its capacity as collateral agent for the Secured Parties (together
with successors and assigns in such capacity, the “Collateral Agent").
W i t n e s s e t h:
          Whereas, Grantors are party to a Security Agreement dated as of May
[___], 2007 (the "Security Agreement”) between each of the Grantors and the
other grantors party thereto and the Collateral Agent pursuant to which the
Grantors are required to execute and deliver this Trademark Security Agreement;
          Now, Therefore, in consideration of the premises and to induce the
Secured Parties to enter into the Credit Agreement, the Grantors hereby agree
with the Collateral Agent, as follows:
          SECTION 1. Defined Terms. Unless otherwise defined herein, terms
defined in the Security Agreement and used herein have the meaning given to them
in the Security Agreement.
          SECTION 2. Grant of Security Interest in Trademark Collateral. Each
Grantor hereby grants to Collateral Agent, on behalf of all Secured Parties, a
security interest in and continuing lien on all of such Grantor’s right, title
and interest in, to and under the following, in each case whether new, owned or
existing or hereafter acquired or arising (collectively, the “Trademark
Collateral”): all United States, and foreign trademarks, trade names, corporate
names, company names, business names, fictitious business names, Internet domain
names, service marks, certification marks, collective marks, logos, other source
or business identifiers, designs and general intangibles of a like nature, all
registrations and applications for any of the foregoing (excluding any United
States intent-to-use trademark application prior to the filing and acceptance of
a statement of use or an amendment to allege use in connection therewith),
including, but not limited to: (i) the registrations and applications referred
to on Schedule I hereto, (ii) all extensions or renewals of any of the
foregoing, (iii) all of the goodwill of the business connected with the use of
and symbolized by the foregoing, (iv) the right to sue for past, present and
future infringement or dilution of any of the foregoing or for any injury to
goodwill, and (v) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income payments, claims, damages and proceeds of suit
(collectively, “Trademarks”).
          SECTION 3. Security Agreement. The security interest granted pursuant
to this Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent for the Secured Parties pursuant to the
Security Agreement and Grantors hereby acknowledge and affirm that the rights
and remedies of the Collateral Agent with respect to the security interest in
the Trademark Collateral made and granted hereby are more fully set

EXHIBIT C-1



--------------------------------------------------------------------------------



 



forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event that
any provision of this Trademark Security Agreement is deemed to conflict with
the Security Agreement, the provisions of the Security Agreement shall control.
          SECTION 4. Applicable Law. This Trademark Security Agreement and the
rights and obligations of the parties hereunder shall be governed by, and shall
be construed and enforced in accordance with, the laws of the State of New York.
          SECTION 5. Counterparts. This Trademark Security Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.
[Remainder of page intentionally left blank]

EXHIBIT C-2



--------------------------------------------------------------------------------



 



          In Witness Whereof, each Grantor has caused this Trademark Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

            LAS VEGAS SANDS, LLC
      By:           Name:           Title:           INTERFACE GROUP-NEVADA,
INC.
      By:           Name:           Title:           LIDO CASINO RESORT HOLDING
COMPANY, LLC
      By:           Name:           Title:           LIDO INTERMEDIATE HOLDING
COMPANY, LLC
      By:           Name:           Title:      

EXHIBIT C-3



--------------------------------------------------------------------------------



 



         

            MALL INTERMEDIATE HOLDING COMPANY, LLC
      By:           Name:           Title:           PALAZZO CONDO TOWER, LLC
      By:           Name:           Title:           PHASE II MALL HOLDING, LLC
      By:           Name:           Title:           PHASE II MALL SUBSIDIARY,
LLC
      By:           Name:           Title:           SANDS PENNSYLVANIA, INC.
      By:           Name:           Title:      

EXHIBIT C-4



--------------------------------------------------------------------------------



 



         

            VENETIAN CASINO RESORT, LLC
      By:           Name:           Title:           VENETIAN MARKETING, INC.
      By:           Name:           Title:           VENETIAN TRANSPORT LLC
      By:           Name:           Title:           VENETIAN VENTURE
DEVELOPMENT, LLC
      By:           Name:           Title:      

EXHIBIT C-5



--------------------------------------------------------------------------------



 



         

          Accepted and Agreed:
 
        THE BANK OF NOVA SCOTIA, as Collateral Agent
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

EXHIBIT C-6



--------------------------------------------------------------------------------



 



SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND APPLICATIONS

EXHIBIT C-7